Citation Nr: 1750218	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-33 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 15, 2014.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1980 to November 1986.  This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Service connection for migraine headaches and a TDIU were denied therein.  The Veteran appealed both determinations.  She testified before the undersigned Veterans Law Judge at a hearing at the RO in September 2012.  In June 2013, the Board remanded the issues comprising this matter for additional development.  In an October 2014 rating decision, the RO granted a TDIU effective September 15, 2014.  

While the Veteran initiated an appeal of the effective date for her TDIU grant, it is reiterated that she previously perfected an appeal concerning a TDIU.  This includes the period prior to September 15, 2014, as well as for the period beginning on that date.  This matter accordingly includes a TDIU as an issue, but it is limited to prior to September 15, 2014, to account for the aforementioned grant.  In July 2015, the Board once again remanded the issues comprising this matter for additional development.  Review of the claims file unfortunately reveals that adjudication cannot proceed yet with respect to them.  This matter therefore is REMANDED for additional development for a third time.

Of note is that the Veteran has initiated an appeal concerning the initial rating assigned for service-connected radiculopathy of her left lower extremity (October 2014 rating decision).  She has done the same for the period of a temporary 100 percent rating due to treatment for a service-connected disability requiring convalescence and special monthly compensation during that same period (November 2016 rating decision).  Jurisdiction over these issues does not lie with the Board because they still are being processed by the RO.  Indeed, the Veteran has not had the opportunity to perfect her appeals yet.  She lastly filed a new claim concerning a left total knee replacement in July 2017.  No rating decision has been issued by the RO yet, as initial processing is still ongoing.


REMAND

If VA obtains a medical opinion for a service connection claim, the duty to assist requires that it be adequate so that adjudication is fully informed.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A veteran's medical history therefore must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  All factual premises underlying the opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  It finally must consist of clear conclusions with supporting evidence and a reasoned explanation connecting them.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.  Pursuant to the Board's July 2015 remand, the Veteran underwent a VA medical examination complete with opinion for her migraine headaches in December 2015.

The conclusion made at the December 2015 VA examination was against service connection.  The explanation provided was that a primary headache disorder was not diagnosed until about 20 years after service.  That the Veteran's headaches during service were related to vision problems was highlighted.  Although her reports of headaches which began during service and have persisted ever since were acknowledged, the explanation did not discuss them.  It also did not otherwise discuss why the Veteran feels that there is a service nexus.  This is despite the Board's remand directives to do so.  Substantial compliance with these directives is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Arrangements accordingly must be made for a supplemental VA medical opinion.  To facilitate fully informed adjudication, any outstanding treatment records should be obtained first.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As the Board noted in its July 2015 remand, issues are inextricably intertwined when a determination on one could have a significant impact on the determination of the other.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Adjudication of the impacted issue must be deferred until the issue that may cause the impact has been adjudicated.  Id.  The issues of entitlement to service connection for migraine headaches and a higher initial rating for service-connected radiculopathy of the left lower extremity, which went into effect in December 2007, are inextricably intertwined with the issue of a TDIU prior to September 15, 2014.  Indeed, determining whether a TDIU should be considered on a schedular or an extraschedular basis depends on the ratings assigned for service-connected disabilities.  38 C.F.R. § 4.16(a).  The aforementioned pending issues thus must be resolved with resolution of the TDIU issue deferred until this occurs.

Based on the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all outstanding pertinent VA treatment records.  Also ask the Veteran either to submit all outstanding pertinent private treatment records or to provide enough information to identify and locate them along with an authorization for their release to VA.  If she does the latter, make an initial request with follow-up as necessary.  Associate all records procured with the claims file.  Notify the Veteran and her representative of any lack of success in obtaining requested records.

2.  After completion of the above, arrange for the December 2015 VA medical examiner or another appropriate VA medical examiner to render a supplemental opinion regarding the Veteran's migraine headaches.  The examiner shall review the claims file, documenting such in a report to be placed therein.  Whether another VA medical examination is needed is left to the examiner's discretion.

The examiner next shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's disorder, however diagnosed (previous diagnoses include migraines, chronic daily headaches, tension headaches, and more remotely cluster headaches), onset during or otherwise is related to her service.  

The opinion must consist of clear conclusions with supporting evidence and a reasoned explanation connecting them.  Medical principles thus shall be discussed as they relate to the medical evidence and lay (non-medical) evidence from the Veteran.  As such, her contentions regarding chronicity of her disorder and as to why she feels it has a service nexus shall be addressed.  A copy of, or at least a citation to, any medical literature referenced lastly shall be provided by the examiner.

3.  Finally, readjudicate the Veteran's claim of entitlement to service connection for migraine headaches.  Following that readjudication and resolution of her claim for a higher initial rating for service-connected radiculopathy of the left lower extremity, readjudicate her entitlement to a TDIU prior to September 15, 2014.  Issue a rating decision for each determination that is favorable to the Veteran.  For each unfavorable determination, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision and/or SSOC in the claims file, and provide a copy to the Veteran and her representative.  Allow them time to respond to a SSOC before processing for return to the Board.  

No action is required of the Veteran until she is notified by VA.  However, she is advised of her obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, for example, may impact the determination made-as may her failure to report for any scheduled VA medical examination.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that she has the right to submit additional argument along with additional evidence, whether herself or through her representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter finally must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision on the merits of this matter by the Board.  38 C.F.R. § 20.1100(b) (2016).

